Citation Nr: 1429626	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $16,497.46.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1978 to July 1992.

This matter originated with a September 2007 decision of the Oakland, California, regional office (RO) decision that terminated the Veteran's compensation benefits for the period from December 27, 2001, to May 31, 2007, on the basis that he was a fugitive felon.  He was informed, by the VA Debt Management Center (DMC) in St. Paul, Minnesota, that this had resulted in an overpayment of $16,497.46, which must be repaid.  He appealed the validity of the debt, and requested waiver of recovery of the overpayment in an October 2007 statement.  An appeal as to the validity of the debt was perfected, but in April 2010, before the case was forwarded to the Board, the Veteran withdrew his appeal as to that issue, and requested that the waiver issue be developed.  Therefore, the issue of the validity of the debt is no longer in appellate status.  38 C.F.R. § 20.204 (2013) (An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.).    

In the meantime, in a decision dated in May 2009, the Philadelphia, Pennsylvania, RO Committee on Waivers and Compromises (COWC) denied waiver of recovery of an overpayment in the calculated amount of $16,497.46.  The Veteran appealed, and that issue is now before the Board of Veterans' Appeals (Board) for appellate consideration.  Jurisdiction of the Veteran's claim file, now associated with the COWC file, currently resides in the Fort Harrison, Montana, RO.  


FINDING OF FACT

The slight Veteran fault and the unjust enrichment in this case are outweighed by the VA fault in delaying notification to the Veteran of his fugitive felon status for almost 2 years, the lack of demonstrated intent on the part of the Veteran to flee justice, and recovery of the overpayment defeats the purpose of compensation benefits.  Financial hardship cannot be determined based on the evidence of record, but the other equitable factors in the Veteran's favor are sufficient to outweigh the factors against him, and it is inequitable for the VA to recover the compensation overpayment of $16,497.46 from the appellant. 


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $16,497.46, have been met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.962 , 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board fully grants the benefit sought on appeal and, therefore, no discussion of VA's duty to notify or assist is necessary.

The overpayment at issue was created after the VA Office of the Inspector General (OIG) received notice, as part of the Fugitive Felon program, that a warrant for the arrest of the Veteran had been issued for the offense of "obstructing justice" on September 10, 2001, in Maricopa County, Arizona.  The OIG received notice of this in August 2005.  In April 2007, the RO wrote to the veteran proposing to terminate his disability compensation effective September 10, 2001, because of an outstanding warrant issued that date by Maricopa County, Arizona.  According to information of record, in particular, that obtained by the RO from the Superior Court of Maricopa County, Arizona, a felony warrant issued in 2006 was quashed on June 1, 2007, when he appeared for arrest, and on July 2, 2007, he was ordered to a possession of marijuana diversion program.  However, that court did not have any record of an outstanding warrant from September 2001.  After providing information concerning the address of the September 2001 warrant, the contact person suggested that it might be a justice court, which would not be a felony warrant.  Given this information, OIG nevertheless informed the RO that the warrant dated September 10, 2001, was cleared as of June 1, 2007, without explanation.  

In September 2007, the Veteran's VA compensation benefits were retroactively terminated for the period from December 27, 2001, (the effective date of 38 U.S.C.A. § 5313B, VA's fugitive felon law) to June 1, 2007, which resulted in the creation of an overpayment in the amount of $16,497.46.  

As can be seen, there are several unanswered questions concerning the creation of the debt.  The issue of the proper creation, or validity, of a debt is implicit in a waiver claim, and must be addressed, in the first instance, prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  Here, the Veteran initially appealed the validity issue, but, as noted above, he withdrew this issue from appellate consideration April 2010.  Therefore, the validity issue is no longer in dispute, and the Board need take no action to further develop the evidence concerning that matter.  

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights; the decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  Different factors must be considered, including, but not limited to, the relative fault of the debtor, weighing such fault against any fault on the government's part, whether there was any unjust enrichment or detrimental reliance, whether there would be undue financial hardship resulting from recovery of the overpayment, and whether recovery of the overpayment would defeat the purpose of benefits otherwise authorized.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to the element of fault, the Veteran states that he was unaware of the warrant for his arrest, and that once he became aware, he promptly dealt with the matter.  The evidence of record demonstrates that the Veteran was notified in April 2007 by VA of the outstanding warrant, and by June 1, 2007, he had had the warrant quashed.  

The evidence also shows that the Veteran moved from Arizona to California before the warrant was issued.  However, although the Veteran, a notably poor historian, has given inconsistent accounts concerning why he moved to California, there is no evidence that he moved to avoid the warrant.  In this regard, during a VA outpatient treatment visit in July 2001, the Veteran announced his intention of returning to California, where his family resided, in a month.  The evidence does not establish that the move to California, where he had lived previously, was to escape justice in Arizona.  

On the other hand, there is significant VA fault.  VA was notified of the purported fugitive felon status of the Veteran in August 2005, but did not notify the Veteran until nearly two years later, which resulted in a significantly higher overpayment.  The development of the evidence has been incomplete.  Although OIG found evidence of an outstanding warrant from September 2001, when the RO attempted to verify the current status, the appropriate jurisdiction in Arizona did not have any record of the 2001 warrant, and suggested that it may have been a non-felony warrant.  However, there was a 2006 warrant, but this was issued after the OIG's discovery of a 2001 warrant, thus precluding a mistake in dates.  Additionally, the offense of obstructing justice obtained by OIG is different from the possession of marijuana charge which precipitated the 2006 warrant.  

In view of these factors, the Veteran's fault cannot be clearly ascertained because the RO did not develop the evidence sufficiently to permit a thorough analysis of the offense or the Veteran's state of mind.  The 2001 warrant was issued for "obstructing justice," which can cover a broad array of activities.  The warrant was not issued until September 2001, after the Veteran had moved to California; therefore, it is, at a minimum, at least as likely as not that the Veteran was unaware of the actual warrant, even if he was aware of the unidentified-and undated-offense.  Given the foregoing, VA's fault exceeds any proven fault on the part of the Veteran fault in the creation of the overpayment.  

Because the proper creation of the debt is not at issue, he is assumed to have been unjustly enriched by the amount of the debt, in that he received that amount of money, to which he was not legally entitled.  However, this is tempered by the absence of any persuasive evidence of intent to flee to avoid prosecution.  Indeed, several courts have held, concerning a similar Social Security Administration (SSA) fugitive felon statue, that an intent to avoid prosecution was required for a fugitive felon finding.  See e.g., Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005); Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).  According to a VA General Counsel opinion, the VA fugitive felon provision was modeled after, and is essentially identical to, the SSA fugitive felon statute, 42 U.S.C.A. § 1382(e)(4)(A).  VAOPGCPREC 7-2002.  Although a Veterans Court decision found that intent to flee was not required, that decision addressed 38 U.S.C.A. § 5313B(b)(1)(B), which provides that a person is a fugitive felon by reason of "violating a condition of probation or parole imposed for commission of a felony under Federal or State law."  Mountford v. Shinseki, 24 Vet. App. 443 (2011).  38 U.S.C.A. § 5313B(b)(1)(B).  In contrast, the plain language of 38 U.S.C.A. § 5313B(b)(1)(A), at issue in this case, states that a person is a fugitive by reason of "fleeing to avoid prosecution," . . .  This language contains an element of intent which is absent in the section pertaining to individuals on probation or parole.  Moreover, for purposes of equity and good conscience, whether the Veteran intended to avoid prosecution is relevant.

Additionally, the Board finds that the withholding of the benefits, or recovery, nullifies the objective for which benefits were intended, and thus defeats the purpose of VA compensation, which is to compensate veterans for the impairment in earning capacity resulting from service-connected disabilities.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1.  The Veteran, throughout the period under consideration, has experienced this loss of earning potential.  

Turning to financial hardship, at the time he completed his financial status report in November 2007, the Veteran reported a positive monthly balance of $265 per month in income over expenses.  However, he also reported $21,600 in debts, all of which were overdue; thus, his financial status report does not appear to present an accurate picture of his financial situation, in addition to being over 6 years old.  The debt has already been recovered in this case, but waiver consideration may be given for a debt which has been recovered.  38 C.F.R. § 1.967(a).  There is no information concerning the actual effect of the recovery on the Veteran's financial status.  However, the Board finds that the other equitable elements are sufficiently weighed in the Veteran's favor to warrant waiver of recovery of the debt, without additional development of the Veteran's financial status.  

Considering all factors, the Board finds that it would be against equity and good conscience for the VA to recover the overpayment of compensation benefits in the amount of $16,497.46.  Accordingly, waiver of recovery of the overpayment is granted.


ORDER

Waiver of recovery of an overpayment of compensation benefits in the amount of $16,497.46 is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


